In a consolidated action to recover damages for personal injuries, (1) plaintiffs other than William Lueiani appeal, as limited by their briefs, from so much of a judgment of the Supreme Court, Queens County, entered on or about November 17, 1970, as is against them and in favor of defendants, upon the trial court’s dismissal of the complaints as to defendants Thalrose and Major Chevrolet, Inc., at the close of the case and upon a jury verdict in favor of defendant General Motors Corp., at a trial of the issues of liability only; (2) plaintiff Lee Lueiani further appeals from an order of the same court dated November 23, 1970, which denied her motion to vacate said dismissals and said verdict and for a new trial or judgment on the liability issues against defendant Major Chevrolet, Inc.; and (3) plaintiffs Carucei and Surrago further appeal from another order of the same court, also dated November 23, 1970, which denied a motion by plaintiffs Rose Carucei and Grace Surrago to vacate the dismissals as to them in favor of defendants Thalrose and said verdict as to them, and for a directed verdict against defendants Thalrose and General Motors, Inc., or for a new trial as to said defendants. Judgment affirmed insofar as appealed from and both orders affirmed, with one bill of costs jointly to defendants appearing separately and filing separate briefs jointly against plaintiffs-appellants who appeared separately and filed separate briefs. No opinion. Munder, Acting P. J., Martuseello, Latham and Gulotta, JJ., concur.